Allowable Subject Matter
Claims 1, 5-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as are directed to a pigment composition wherein an ECR glass flake of specific compositions is coated with a high refractive index metal oxide material wherein the pigment is free of metal oxides having a refractive index of 0.1 or more units lower than the dielectric material of high refractive index. .This amendment embodies the unexpected results described in the declaration filed 11/26/2019 wherein it was demonstrated that the coated ECR glass flakes of the invention exhibited significantly higher pigment effects of comparative pigment compositions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached on 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611